                                         Case 5:17-cv-00220-LHK Document 1234 Filed 01/10/19 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                            Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                            ORDER GRANTING IN PART AND
                                                                                              DENYING IN PART PEGATRON AND
                                  14              v.                                          WISTRON’S RENEWED MOTION TO
                                                                                              SEAL
                                  15     QUALCOMM INCORPORATED,
                                                                                              Re: Dkt. No. 1199
                                  16                    Defendant.

                                  17

                                  18          Applying the compelling reasons standard, the Court rules on Pegatron and Wistron’s

                                  19   renewed motion to seal as follows. By Friday, January 11, 2019, at noon, Pegatron and Wistron

                                  20   shall refile redacted public versions of the below exhibits consistent with the Court’s sealing

                                  21   rulings.

                                  22
                                                  Document                      Section                             Ruling
                                  23
                                        JX0042                         §1                           GRANTED as to definition of
                                  24                                                                “InterDigital’s Excluded Patents”
                                                                                                    through definition of “InterDigital’s
                                  25                                                                Patents” and definition of “Phillips’
                                                                                                    CDMA Technically Necessary
                                  26
                                                                                                    Patents,” but otherwise DENIED.
                                  27
                                                                                          1
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART PEGATRON AND WISTRON’S RENEWED MOTION
                                       TO SEAL
                                        Case 5:17-cv-00220-LHK Document 1234 Filed 01/10/19 Page 2 of 3



                                                 Document                 Section                       Ruling
                                   1
                                        JX0042                 §2                        DENIED.
                                   2    JX0042                 § 3 (portions)            GRANTED.
                                        JX0042                 §4                        DENIED.
                                   3    JX0042                 § 5.1                     DENIED as to § 5.1.1 and § 5.1.2, but
                                   4                                                     GRANTED as to § 5.1.3.
                                        JX0042                 § 5.2 (portions)          GRANTED.
                                   5    JX0042                 § 5.3                     GRANTED.
                                        JX0042                 § 5.6                     GRANTED.
                                   6    JX0042                 § 5.7                     GRANTED.
                                   7    JX0042                 §6                        GRANTED.
                                        JX0042                 §7                        DENIED.
                                   8    JX0042                 §§ 11-12                  DENIED.
                                        JX0042                 §§ 14-15                  GRANTED as to percentages and
                                   9                                                     dollar amounts in § 14.2, but
                                                                                         otherwise DENIED.
                                  10
                                        JX0042                 § 17                      DENIED.
                                  11    JX0042                 §§ 19-27                  DENIED.
                                        JX0042                 Signature and signature   DENIED.
                                  12                           block of Wistron Vice
Northern District of California
 United States District Court




                                                               President
                                  13    JX0042                 Exhibits                  DENIED as to Exhibit A, but
                                  14                                                     GRANTED as to Exhibit B.
                                        JX0053                 §1                        DENIED.
                                  15    JX0053                 §2                        DENIED.
                                        JX0053                 § 3 (portions)            GRANTED.
                                  16    JX0053                 §4                        DENIED.
                                  17    JX0053                 § 5.1                     DENIED.
                                        JX0053                 § 5.2 (portions)          GRANTED.
                                  18    JX0053                 § 5.3                     GRANTED.
                                        JX0053                 § 5.6                     GRANTED.
                                  19    JX0053                 §6                        DENIED as to § 6.4 and § 6.5, but
                                                                                         otherwise GRANTED.
                                  20
                                        JX0053                 §7                        DENIED.
                                  21    JX0053                 §§ 11-12                  DENIED.
                                        JX0053                 §§ 14-15                  GRANTED to as percentages in §
                                  22                                                     14.2, but otherwise DENIED.
                                        JX0053                 § 17                      DENIED.
                                  23
                                        JX0053                 §§ 19-27                  DENIED.
                                  24    JX0053                 Signature and signature   DENIED.
                                                               block of Pegatron CEO
                                  25    JX0053                 Exhibits                  GRANTED as to Exhibits A-1, A-2,
                                                                                         and A-3, DENIED as to Exhibit B,
                                  26                                                     and GRANTED as to Exhibit C.
                                  27
                                                                                    2
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART PEGATRON AND WISTRON’S RENEWED MOTION
                                       TO SEAL
                                         Case 5:17-cv-00220-LHK Document 1234 Filed 01/10/19 Page 3 of 3




                                   1   IT IS SO ORDERED.

                                   2   Dated: January 10, 2019

                                   3                                         ______________________________________
                                                                             LUCY H. KOH
                                   4                                         United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                              3
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART PEGATRON AND WISTRON’S RENEWED MOTION
                                       TO SEAL
